August 31, 2007


Mr. Don McCaffety
P.O. Box 11181
Houston, TX 77293-1181
Mr. Renato Santos Jr.
Attorney and Counselor at Law
3605 Katy Freeway, Suite 101
Houston, TX 77007

RE:   Case Number:  00-0568
      Court of Appeals Number:  14-98-00509-CV
      Trial Court Number:  94-21797

Style:      DON MCCAFFETY
      v.
      ROBERTO ALMAGUER and LUCY ALMAGUER

Dear Counsel:

      Today the Supreme Court of Texas lifted the abatement order issued  on
September 21, 2000 and reinstated the case  in  the  above-referenced  case.
The motion for rehearing, if you choose to file one, is  due  September  17,
2007.


                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |